Title: From George Washington to Charles Lawrence, 20 November 1764
From: Washington, George
To: Lawrence, Charles



Mr Lawrence,
[Williamsburg] Virginia 20th Novr 1764.

On the 10th of August last, I wrote to you for two Sutes of Livery Cloaths directing in what manner they were to be made, lined, trimmed, and charged; since which I have altered my Mind in some respects, and woud have the Coats and waistcoats made of the same light coloured Shag as I then Inclosed you, and the Breeches to be red Shag; and no livery lace at all to be put upon either Coat or Waistcoat—In all other respects you will please to follow the direction’s contained in my said Letter of the 10th of August, the only difference lying, in having the Breeches red instead of the Waistcoat, and in discarding the Lace altogether. I am Sir Yr Hble Servt

Go: Washington

